Citation Nr: 1207147	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-30 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a right knee disorder. 
 
2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux City, South Dakota.  

In June 2009, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This case was remanded to the RO by the Board in August 2009 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  A January 1986 rating decision denied the Veteran's claim for service connection for a right knee disorder on the basis that such a disorder was not shown during active duty and there was no evidence of a chronic post service knee disorder related to military service; in a June 2002 rating decision, the RO declined to reopen the previously denied claim.  The Veteran was notified in writing of the RO's determinations and his appellate rights and did not appeal.  The decisions are final. 

2.  The evidence associated with the claims file since the June 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

4.  The evidence of record preponderates against a finding that a right knee disorder had its onset during or was otherwise caused by active service, and right knee arthritis was not manifested within one year of separation from active duty.


CONCLUSIONS OF LAW

1. The January 1986 RO decision that denied service connection for a right knee disorder, and the June 2002 RO decision that declined to reopen the claim, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  The evidence presented since the June 2002 RO decision is new and material and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  A right knee disorder was not incurred in or aggravated by the Veteran's active military service, and right knee arthritis may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 20011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  An April 2006 letter provided notice to the Veteran consistent with the holding in Dingess/Hartman.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2003 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Board notes that this notice letter did not meet the requirements of Kent, in that it did not inform the Veteran of the basis of the last final denial of the claim.  However, this notice defect is of no prejudice to the Veteran as, for the reasons stated below, the claim has been reopened and is considered based on all the evidence of record.  As such, the requirements of Kent are now moot, and the Board may proceed to consider the claim on the merits.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); the Veteran has not identified any prejudice in the conduct of the Board hearing. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained the Veteran's service treatment and personnel records, as well as all VA outpatient treatment records, to the extent available.  Of particular note, pursuant to the instructions contained in the Board's August 2009 remand, the RO obtained additional VA treatment records and attempted to obtain additional service treatment records to include through secondary sources.  In March 2011, the RO determined that no additional service treatment records were available.   

Further, the Veteran submitted his own private treatment records.  Moreover, while the Veteran has specifically asserted that additional service treatment records exist, the RO has made a diligent effort to locate any additional records and, although this search was unavailing, VA's duty to assist has been met in this regard.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his right knee disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence has not indicated the presence of any in-service incident that may potentially serve as an underlying cause for the Veteran's claimed right knee disorder.  The Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorder and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Finally, as was noted above, this appeal was remanded by the Board in August 2009 for further development.  Specifically, the Board instructed the RO to acquire VA treatment records from the VA Medical Center VAMC) in Sturgis, South Dakota, from 1992 to the present as well as from the VAMCs in Hot Springs, Cheyenne and Sioux Falls, South Dakota, from 2002 to the present.  The Board also instructed the RO to attempt to locate any treatment records that may be in the custody of the 1st Battalion, 5th Marines in Camp Pendleton, California, or from any other secondary records center.  As part of this development, the RO was further instructed to acquire the Veteran's personnel records

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO acquired all the available VA treatment records from the noted VAMCs.  Of particular note, the RO was informed by the VAMC in Fort Meade, South Dakota, that no records exist from prior to 1995.  

Next, while the RO attempted to locate any additional service treatment records, no additional records could be located.  Thus, in a March 2011memorandum, the RO made a formal finding that any additional service treatment records were unavailable and advised the Veteran in writing of their unavailability.  His service personnel records, however, were located and incorporated in the claims file.  Finally, after the required development was completed, the RO readjudicated the claim, and a supplemental statement of the case was sent to the Veteran in April 2011.  Accordingly, the Board finds that there has been substantial compliance with the August 2009 remand and there is thus no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.

B. New and Material Evidence

A January 1986 RO decision denied the Veteran's claim for service connection for a right knee disorder on the basis that a diagnosed right knee disorder was not shown during active duty service and there was no evidence that the Veteran had a post service chronic right knee disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal. Hence, that decision is final.  38 U.S.C.A. § 7105 

The Veteran subsequently submitted applications to reopen the previously denied claim in January 2002 and April 2003.  In decisions dated in June 2002 and September 2003, respectively, the RO declined to reopen the claim on the basis that new and material had not been submitted.  

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in December 2003.  The evidence added to the record since the September 2003 RO decision includes VA and medical records, dated from 1995 to 2011, and the Veteran's written statements and oral testimony in support of his claim. 

Amongst the new records is a January 2004 VA consultation note wherein X-rays of the Veteran's right knee are noted to show tibial eminences consistent with early osteoarthritis.  The resulting diagnosis was chronic insufficiency of the anterior cruciate ligament (ACL) with degenerative arthritis.  

The evidence added to the record since the June 2002 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the VA medical record, dated from January 2004, reflecting a diagnosis of a right knee chronic insufficiency of the ACL with degenerative arthritis, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The claim of service connection for a right disorder is reopened. 

Having established that new and material evidence has been submitted, the Board notes that this evidence was incorporated in the claims file in May 2004.  The Court recently clarified that, if new and material evidence has been submitted within one year of the previous denial, 38 C.F.R. § 3.156 requires that any such decision based on this evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In this case, as this evidence was incorporated into the claims file within one year of the RO's September 2003 decision, it should be associated with that decision rather than a subsequent May 2004 RO decision.  Accordingly, the previous RO denial in June 2002 represents the last final denial of the claim, and it is the September 2003 decision that is on appeal.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the June 2005 statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. at 384. 

C. Service Connection

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non VA medical records, and his written statements and oral testimony in support of his claim. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  If arthritis is manifest to a compensable degree within one year after separation from active service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even leg numbness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the Veteran served in the Marine Corps from November 1970 to November 1972.  He contends that he injured his right knee while playing football in October 1972.  During his June 2009 Board hearing, the Veteran specifically described that he was carried off the playing field and treated at a regimental aid station, where he exhibited swelling and was provided a bandage wrapping.  See Hearing Transcript (T.) at 3.  He also stated that he did not begin to feel pain in the right knee until approximately 1987 (T. at 4).  

As an initial matter, the Veteran's service treatment records do not indicate any complaints or diagnosis of, or treatment for, a right knee injury such as he described during his hearing, or any symptoms reasonably attributed thereto.  Of particular note, the Veteran underwent a separation physical examination on October 31, 1972, wherein there was no indication of a right knee disorder of any sort.  The lack of any right knee disorder is particularly notable in this case as the injury would have occurred that same month, according to the Veteran's Board hearing testimony.  Therefore, the Veteran's contentions notwithstanding, the evidence does not indicate that a chronic right knee disorder was noted in service.

The post-service evidence does not reflect any right knee symptomatology for many years after service discharge.  An October 1973 private treatment record includes the Veteran's complaints of left knee pain that he attributed to a football injury, but is not referable to complaints regarding his right knee.  

The evidence also includes a VA treatment note from September 1985, wherein the Veteran complained of knee pain from an unspecified "old injury."  However, an X-ray of the knee taken in October 1985 did not reveal any evidence of bony abnormality, although it was remarkable for the presence of an unidentified metallic foreign body embedded in the soft tissue in the suprapatellar region.  

The first evidence of an actual chronic disorder to the Veteran's right knee was not until January 2004.  At that time, he claimed that he hurt his knee while playing football and the disorder worsened in the past 12 years.  X-rays taken at this time indicated some breaking of the tibial eminences that was consistent with early osteoarthritis.  The subsequent diagnosis was chronic insufficiency of the ACL with degenerative arthritis.  

The Veteran has contended that service connection should be granted for a right knee disorder.  However, although the evidence shows that chronic insufficiency of the ACL with degenerative arthritis has been diagnosed, a clear preponderance of the evidence is against finding that this disability is related to service or any incident thereof. 

On the other hand, the record reflects that the Veteran's lower extremities were normal on separation from service and the first post-service evidence of record of right knee disability is from 2004, approximately 32 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

This first diagnosis of arthritis is approximately 32 years after the Veteran left active duty.  However, even if this diagnosis could be applied to his initial post-service complaints in September 1985, the Board would nonetheless emphasize the multi-year gap that exists between discharge from active duty service in 1972 and these complaints in 1985 (approximately a 13- year gap).  Furthermore, as was noted above, the separation physical examination in October 1972 did not mention any right knee symptomatology.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as a chronic right knee disorder, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. at 307; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, the Board notes the Veteran's statements regarding this disorder have been inconsistent.  Of particular note, the evidence includes the private treatment note from October 1973, wherein he complained of pain in the left knee due to a prior football injury but did not mention his right knee.  Moreover, during his June 2009 Board hearing, he stated that he did not begin to feel pain in the right knee until approximately 1987 (T. at 4).  His statements at his hearing are essentially consistent with his seeking treatment in 1985.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  However, as noted above, those complaints were still 13 years after he left active duty.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356.

Further, while the Veteran is competent to state that he had right knee problems in service, he is not competent to state that he had chronic right knee pathology due to service.  The right knee chronic insufficiency of the ACL with degenerative arthritis is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, magnetic resonance images (MRIs), and other diagnostic tools to diagnose a ligament tear and ACL joint arthritis.  To the extent that he is claiming continuity of knee symptoms since an alleged in-service event, he is not a reliable historian in this respect.  He did not report having right knee problems at service discharge, and examination of his lower extremities at that time was normal.  In October 1973, he complained of left knee pain due to a prior football injury and, in June 2009, he testified that he began to feel right knee pain in approximately 1987, which is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

While the Veteran maintains that he has a right knee disorder due to active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 




As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a right knee disorder, and his claim is therefore denied. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened; to this extent the appeal is allowed. 

Service connection for a right knee disorder is denied. 



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


